Citation Nr: 1100363	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-09 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected cold injury of left lower extremity, currently rated as 
10 percent disabling.

2.  Entitlement to an increased disability rating for service-
connected cold injury of right lower extremity, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to December 
1975, and from May 1978 to December 1979.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In January 2009 the Board remanded the case for further 
development.  The case has been returned to the Board for further 
appellate action.  

In December 2007, the Veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required for compliance with the 
Board's previous remand.  Stegall v. West, 11 Vet. App 268 
(1998).  The Board's January 2009 remand directed that the 
Veteran be provided a VA peripheral vascular examination to 
determine the current severity of his service-connected residuals 
of cold injuries to the left and right lower extremities.  
However, September 2009 and May 2010 VA letters notifying the 
Veteran that he had been scheduled for a VA examination during 
the next month, were sent to the wrong address.  Consequently, 
the September 2009 letter appears to have been returned 
undeliverable and the Veteran did not report for the scheduled 
examination.  Copies of June 2010 VA email messages indicate that 
the Veteran's most recent address had been secured.  Indeed, the 
September 2010 supplemental statement of the case (SSOC) was sent 
to this most recent address of record.  The SSOC indicated that 
the Veteran had failed to report to his VA compensation 
examination.  There is no indication of record that any 
additional attempts have been made to reschedule a VA peripheral 
vascular examination and to advise the Veteran of such in a 
letter addressed to his most recent address of record.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  VA should contact the Veteran's 
representative and any other appropriate 
entity and request information regarding his 
current mailing address.  If the address is 
unavailable, the claims file must be properly 
documented.

2.  VA should arrange for the Veteran to 
undergo a VA peripheral vascular examination 
by a physician with appropriate expertise to 
determine the current severity of the 
service-connected residuals of cold injuries 
to the left and right lower extremities.  The 
Veteran's claims folder should be made 
available to and reviewed by the examiner.  
The examination report should reflect that 
such a review was conducted.  All appropriate 
diagnostic tests should be conducted.  The 
examiner should be requested to specifically 
note the existence and severity of any of the 
following conditions:  arthralgia or other 
pain, numbness or cold sensitivity, tissue 
loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhydrosis, or 
X- ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).  A complete rationale must 
be provided as to all findings and any 
opinions.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on these claims.

3.  Thereafter, VA should readjudicate the 
issues of entitlement to increased disability 
ratings for cold injury residuals to the left 
and right lower extremities.  If the issues 
on appeal remain denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


